940 F.2d 658
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George ASSER, Plaintiff-Appellant,v.Daniel O. CORRIGAN, Judge, Cuyahoga County Common PleasCourt, Patricia A. Cleary, Judge, Cuyahoga CountyCommon Pleas Court, Defendants-Appellees,Arthur P. Lambros, et al., Defendants.
No. 91-3379.
United States Court of Appeals, Sixth Circuit.
Aug. 7, 1991.

Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals an interlocutory order dismissing the defendants on grounds of qualified immunity in this civil rights case.  The defendants now move to dismiss the appeal.  The plaintiff has filed a response in opposition and the defendants have replied.


2
An order granting absolute or qualified immunity is not a final and appealable order.  Coe by Coe v. Ziegler, 817 F.2d 29, 30 (6th Cir.1987) (per curiam).  The plaintiff argues that the order appealed from also denied the plaintiff's request for an injunction and is therefore immediately appealable under 28 U.S.C. Sec. 1292(a)(1).  We conclude, however, that the plaintiff's appeal from that portion of the order denying an injunction is moot.  An appeal from the denial of an injunction is mooted when the requested end-date for the preliminary injunction has passed.  See Tropicana Products Sales, Inc. v. Phillips Brokerage Co., 874 F.2d 1581, 1582 (11th Cir.1989).


3
It is therefore ORDERED that the defendants' motion to dismiss is granted.